Order entered January 7, 2014




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                  No. 05-13-01739-CV

                    CATENARY GROUP, LLC, ET AL., Appellants

                                              V.

                MIRABAL CUSTOM HOMES, INC., ET AL., Appellees

                     On Appeal from the County Court at Law No. 4
                                 Dallas County, Texas
                         Trial Court Cause No. CC-12-06312-D

                                         ORDER
      We GRANT appellants’ motion to consolidate. We ORDER the appeal docketed as

appellate cause number 05-13-01739-CV CONSOLIDATED into the appeal docketed as

appellate cause number 05-13-01306-CV.

      We DIRECT the Clerk of this Court to transfer all papers from appellate cause number

05-13-01739-CV to appellate cause number 05-13-01306-CV. Henceforth, all documents shall

bear appellate cause number 05-13-01306-CV.

                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE